Exhibit 10.5



GRACE TRANSITIONAL LICENSE AGREEMENT


THIS AGREEMENT dated January 27, 2016, (Effective Date) is by and between
W. R. Grace & Co.-Conn., a corporation organized and existing under the laws of
Connecticut, USA having an office at 7500 Grace Drive, Columbia, Maryland 21044,
USA (hereinafter referred to as “Grace”), and GCP Applied Technologies Inc., a
corporation organized and existing under the laws of Delaware, USA, having an
office at 7500 Grace Drive, Columbia, Maryland 21044, USA, and, after the
separation described herein below, having an office at 62 Whittemore Avenue,
Cambridge, Massachusetts, USA (hereinafter referred to as “GCP”).


WITNESSETH THAT:


WHEREAS, Grace is engaged in the manufacture and sale of a wide variety of
chemical and industrial products in a number of different fields;
WHEREAS, W. R. Grace & Co., the parent company of Grace, has approved a plan to
separate the businesses of Grace into two independent, publicly traded companies
and their subsidiaries;
WHEREAS, the effective date of said separation is February 3, 2016;
WHEREAS, after the separation, Grace and its subsidiaries will continue to own
and operate businesses in the Materials Technologies Field (defined
hereinafter), Incubator Technologies Field (defined hereinafter) and the
Catalyst Technologies Field (defined hereinafter); said businesses collectively
being referred to as the Grace Business (defined hereinafter);
WHEREAS, after the separation, GCP and its subsidiaries will operate businesses
in the Construction Technologies Field (defined hereinafter), Container
Technologies Field (defined hereinafter), and Sodasorb® Technologies Field
(defined hereinafter); said businesses collectively being referred to as the GCP
Business (defined hereinafter);
WHEREAS, pursuant to the separation, Grace and its Affiliates (hereinafter
defined) have assigned to GCP all intellectual property that was used primarily
in or primarily held for use in the GCP Business pursuant to the separation;
WHEREAS, pursuant to the separation, Grace has not assigned or transferred any
ownership rights in the Grace name, logos, marks, color and font style schemes,
slogans, taglines and other Grace uses in business and unit names as well as in
domain names (“Grace Marks” defined hereinafter) to GCP;
WHEREAS, prior to the separation, Grace used the Grace Marks in the GCP Business
on products, packaging for the products, and in product documentation,
advertising and other print media as well as in associated services for the
products;
WHEREAS, while GCP will be transitioning from uses of the Grace Marks to new
trade names, trademarks and domain names which do not bear the Grace name, GCP
will need to continue use of the Grace Marks being used at the time of the
separation in the GCP Business for a period of time in order to continue its
business transition to non-Grace-bearing marks and to exhaust its existing
inventories of products

    



--------------------------------------------------------------------------------




and other materials bearing one or more of the Grace Marks in a manner
consistent with its reasonably practicable “phase-out” use periods as will be
set forth herein; and
WHEREAS, pursuant to the terms of this Agreement, Grace hereby grants and GCP
hereby receives a license to use the Grace Marks in the GCP Business, in
accordance with the terms and conditions as will be set forth herein.


NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
set forth, the parties agree as follows:


1.0    DEFINITIONS


As used herein, the terms hereinafter defined shall have only the meaning
specified therefor:    
1.01
“Affiliate” of any specified person shall mean a person that directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, the specified person. The term “control” with
respect to an Affiliate (including “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of said person, whether through
ownership of voting securities, by contract, or otherwise. The term “person”
means any individual, corporation, association, partnership, or any other
business or organization entity, whether incorporated or unincorporated.

1.02
“Change of Control” shall mean the consummation of (A) any transaction or series
of related transactions (i) pursuant to which any person or group (within the
meaning Section 13(d)(3) of the Securities Exchange of 1934, as amended) becomes
the direct or indirect, beneficial or record holders of shares or other equity
interests representing more than fifty percent (50%) of the aggregate ordinary
voting power of GCP or (ii) which constitutes or results in the sale or other
transfer of all or substantially all of the assets of GCP or (B) a
reorganization, merger, consolidation or other corporate transaction involving
GCP, in each case, with respect to which the stockholders of GCP immediately
prior to such transaction do not, immediately after the transaction, own fifty
(50%) percent or more of the combined voting power of the corporation or other
entity resulting from such transaction.

1.03
“Construction Products” shall mean any one or more products developed and sold
for use in improving or facilitating one or more of the mechanical strength,
stability, fire, health, hygiene, and/or environmental safety, efficiency,
accessibility, noise protection, energy usage, economics, and/or heat retention,
of at least one of residential, commercial, multi-family, health-care,
environmental, industrial, institutional, nautical, aeronautical, civil
engineering, or oil well, construction works, including but not limited to,
properties of cement, mortar, masonry, shotcrete, concrete, or other
cementitious compositions.

1.04
“Effective Date” shall mean the date appearing at the beginning of this
Agreement.

1.05
Field Definitions:


2



--------------------------------------------------------------------------------




(a)
“GCP Technologies Field” shall mean products, processes, services, or equipment
relating to or used with the Construction Technologies Field, Packaging
Technologies Field, or Sodasorb® Technologies Field, wherein:

(i)
“Construction Technologies Field” shall mean products, processes, services or
equipment relating to or used with one or more Construction Products such as for
example:

(A)
specialty construction chemicals such as cementitious compositions and additives
and admixtures therefor, including cement additives (e.g., grinding additives,
quality improvers, chromium (IV) reducers, pack set inhibitors, and silica
products) used in the manufacture of Portland cement and/or other cements,
and/or, limestone, gypsum, supplemental cementitious materials such as fly ash
and granulated blast furnace slag, and mixtures of any of the foregoing; and
admixtures to improve one or more properties of cement, mortar, masonry,
shotcrete and concrete (or other hydratable cementitious materials), such as
compressive strength enhancers, set-accelerators, set-retarders, water-reducers
(e.g., plasticizers, superplasticizers), fibers, shrink-reducers, microsilicas,
corrosion inhibitors, water-proofing agents, form coatings, form release agents,
sealers, and surface retarders, air management systems (including air
entrainers, air detrainers, surfactants, etc.), bond strength enhancers, crack
control additives, pigments and colorants and the like; agents for treating
aggregates used in construction such as clay-mitigating agents or sand treatment
chemicals (e.g., clay-inerting agents for improving dosage efficiency of
chemical additives or admixtures when used in clay-bearing aggregates such as
sand or crush stone), and chemicals for drilling muds, and the like);

(B)
specialty building materials such as:

(I)
fireproofing compositions and materials such as sprayable or trowel-applied
fireproofing compositions, firestop articles, and heat insulative barriers; and
waterproofing membranes and liquids such as preformed waterproofing laminates,
roofing underlayments, strips, tapes, flashings, house wraps, primers, coatings,
sealants, mastics, water stops, soil filters, soil retention systems, and
drainage members;


3



--------------------------------------------------------------------------------




(II)
structural adhesives, mastics, primers, tie coating layers, barrier coating
layers, laminates, and civil engineering materials incorporating any of the
foregoing;

(III)
grouts and mortars (including bagged or injectable), grout wall systems, and
lightweight concrete or cementitious foam or foaming materials for making
cementitious building materials and components therefore;

(IV)
building envelope materials (including weather-proofing barrier materials and
membranes, house wrap, air barriers, vapor barriers, vapor permeable air
barriers and coatings, roofing barrier systems, root barrier layers for green
roofs, etc.);

(C)
equipment, used in building, repairing, strengthening, or protecting

(I)
residential or commercial buildings; and

(II)
civil engineering structures such as roads, bridges, shipping docks, loading
platforms, railroads, subways, dams, tunnels, and the like;

(D)
equipment for transporting, monitoring sensing, mixing, delivering, metering,
pumping, applying, analyzing, testing, spraying, injecting, and/or dispensing
any of the cementitious materials (e.g., concrete or other cementitious mixes,
aggregates), specialty construction chemicals, or specialty building materials
described above;

(E)
conversion of biomass materials or byproducts obtained from processes which
convert biomass (e.g., crude glycerin byproducts from biodiesel fuel production)
into components for use in Construction Products; and

(F)
components of any of the above (including hardware, software, computer systems,
and business methods relative to any of the above).

(ii)
“Packaging Technologies Field” shall mean products, processes, services or
equipment relating to or used with containers such for example as:

(A)
container closures (e.g., crowns, caps, can ends, lug caps, drum covers, pail
covers etc.);

(B)
sealant and coating compositions for rigid, semi-rigid, and flexible containers
and/or closures (e.g., interior and exterior coatings, films, and other surface
coverings, quality preservation materials for such containers/closures,
lubricants, cements, solders, drawing aids, cleaning aids and equipment to apply
such materials);


4



--------------------------------------------------------------------------------




(C)
additives, other chemicals and polymeric master batches thereof that
functionalize the container products included in Section 1.05(a)(ii) (A) and
(B)above, including, but not limited to, oxygen and moisture scavengers and
shelf life enhancing additives; and

(D)
machine parts for ageing packing equipments;.

(iii)
“Sodasorb® Technologies Field” shall mean products, processes, services or
equipment relating to or used with carbon dioxide adsorbents used in
anesthesiology, medical rebreathing devices and other applications and related
website information for the aforesaid goods.

(b)
“Grace Technologies Field” shall mean products, processes, services or equipment
relating to or used within the Catalyst Technologies Field or Materials
Technologies Field, wherein:

(i)
"Catalyst Technologies Field" shall mean products, processes, services or
equipment relating to or used with catalysts, catalyst supports, or components
thereof such as for example:

(A)
inorganic oxide or metal containing materials, compositions, or additives,
adapted for various uses, including:

(I)
catalysts for the refining of hydrocarbon and other convertible feedstocks,
e.g., biomass, in the chemical and petrochemical industries, including but not
limited to cracking catalysts, hydroprocessing catalysts, fluid cracking
catalysts, gasoline sulfur reduction catalysts, hydrogenation catalysts,

(II)
olefin polymerization catalysts including polyethylene and polypropylene
catalysts and components thereof;

(III)
specialty catalysts including dehydrogenation /hydrogenation catalysts;

(IV)
pollution and emission control additives for the petroleum refining industry
(e.g., SOX, NOX, H2S, and CO control catalysts);

(V)
additives for modifying or affecting petroleum, chemical and petrochemical
processes (e.g., olefins, octane enhancement and combustion promoter additives);

(VI)
additives for plastics;

(VII)
catalyst supports and components of catalysts;

(B)
the design, operation, and maintenance of chemical plants, and related software,
for the manufacture of olefin-based polymers and/or copolymers, including those
based on propylene;

(C)
polymers produced by the chemical plants in (B), and additives and other
materials utilized in the manufacture of such polymers;

(D)
metals reclamation from spent catalysts;


5



--------------------------------------------------------------------------------




(E)
carbon credit trading (e.g., purchases, sales, or donations of credits to meet
individual, corporate, or institutional (e.g., governmental bodies, educational
institutions, or non-profit organizations) goals for environmental quality, or
to meet the requirements of environmental or energy policy regulations);

(F)
products, processes, services or equipment relating to or used with:

(I)    converting biomass or petroleum feedstocks into chemicals and fuels
including products used in bio-separations (e.g., biomass separations), and
bio-catalysis;
(II)    catalysts for converting gas to liquids (e.g., in Fischer Tropsch
processes) and catalysts for converting coal to useful chemical intermediates
and products (e.g., olefins); and
(III)    methanol to olefins (MTO) catalysts.
(ii)
"Materials Technologies Field" shall mean activities associated directly or
indirectly with products, processes, services, or equipment relating to or used
with engineered materials, analytical devices and associated consumables,
pharmaceutical compounds components thereof, excipients and reference standards
therefore, such for example as :

(A)
silica containing materials, compositions, or additives, adapted for various
uses, including adsorbents, absorbents flatting agents, thickeners, molecular
sieves, anti-blocking agents useful in the petroleum, petrochemical,
construction, and plastics industries, coatings, food and beverage, detergents,
tires, castings, electronics, digital media, investment casting, cosmetic,
paper, medical, and personal hygiene;

(B)
particulate, monolithic or fluidic organic or inorganic separation medias,
including, polymeric supports, gas chromatography stationary phases, reversed
phase, normal phase, ion exchange, gel permeation, ion exclusion, size
exclusion, chiral, affinity, hydrophobic interaction and hydrophilic
interaction, medias, and the like;

(C)
gas chromatography capillary, gas chromatography packed, liquid chromatography,
ion chromatography, capillary electrophoresis, capillary zone electrophoresis,
supercritical fluid, Flash chromatography and solid phase extraction columns;
analytical, preparative and process columns; thin layer chromatography and
electrophoresis plates; and the like;

(D)
preparative, process and analytical instrumentation including gas
chromatography, liquid chromatography, ion chromatography, supercritical fluid
chromatography, flash chromatography, and solid phase extraction systems, pumps,
sample injection systems, heaters, recyclers, degassers, detectors, evaporative
light scattering detectors, fraction collectors, gas generators, data systems,
software, and the like;


6



--------------------------------------------------------------------------------




(E)
preparative, process, analytical and sample preparative ancillary equipment
including valves, tubing, fittings, syringes, filters, reagents, standards,
maintenance parts, and the like;

(F)
certified reference standards for forensic, clinical and pharmaceutical
industries;

(G)
mesoporous, silica–based, multifunctional excipients manufactured in compliance
with appropriate regional laws and guidelines for products used in food and
pharmaceutical applications;

(H)
pharmaceutical intermediates, i.e., amino acid derivatives (natural &
unnatural), peptide fragments, and chiral intermediates for pharmaceutical
applications; (I)    products, processes, services or equipment relating to or
used with

materials, compositions, or additives adapted for drug delivery; and

(J)
components of any of the above.



1.06
“GCP Business” shall mean activities associated directly or indirectly with the
business (including such activities as engineering, technical and support
services, research and development, manufacture (including tolling), purchase,
sale, marketing, distribution, use, lease, or licensing, associated with a
property, product, process, service, or equipment) relating to the GCP
Technologies Field as conducted by Grace and its Affiliates prior to the
Effective Date.

1.07
“Grace Business" shall mean activities associated directly or indirectly with
the business (including such activities as engineering, technical and support
services, research and development, manufacture (including tolling), purchase,
sale, marketing, distribution, use, lease, or licensing, associated with any
property, product, process, service, or equipment) relating to the Grace
Technologies Field as conducted by Grace and its Affiliates prior to the
Effective Date.

1.08
"Information" shall mean information and things, such as all technical,
financial and business information, and all tangible (e.g. communicated or
acquired in writing, texts, sketches, drawings, blueprints, photographs, charts,
tables, projects, translations, plans or any other form) and intangible (e.g.,
communicated or acquired orally, electronically, through audiovisual means,
electronic media, observation or examination) embodiments thereof of any kind
whatsoever, including by way of example but without limitation, trade secret
information or know-how, formulations, financial documents, financial
statements, accounting documents, financial type reports, including audit
reports, findings, studies, forecasts, client lists, personnel plans, marketing
and advertising plans and strategies, financial and accounting plans and
information, projections or budgets, formulas, opinions, material applications,
catalyst chemistry, market information, manufacturing conditions and methods,
machinery, reactor designs, process technologies, laboratory analyses and
techniques, samples, sample preparation methods, information embodied in
samples, software, information embodied in software, analytical methods,
researcher identity, technical data, operational data, engineering data,
technical specifications, including physical, compositional and performance
specifications, equipment


7



--------------------------------------------------------------------------------




specifications, equipment uses, product or process applications, identity of
products and/or processes that are patented, and developments in relation
thereto, patent specification information in relation thereto, information on
new products and services being researched or developed, or the presentation,
features, performance, utility or functioning of the same, and any and all other
information and material which relates in any way to a business or affairs of a
party and the like of every kind.
1.09
“Grace Marks” (which are the subject of the license grant under this Agreement)
shall mean and refer to trademarks containing the word GRACE, and any and all
logos, marks, color and font style schemes, slogans, taglines, uses in business
and unit names as well as in domain names, foreign language equivalents, foreign
language character or font marks and transliterations, and all other indications
of origin which include GRACE or Grace and any name similar to GRACE whether
registered, applied for, renewed, or unregistered, and the goodwill embodied
therein or associated with Grace, whether Grace appears alone or appears in
connection with another (non-Grace) word, mark, logo, color and font style
scheme, slogan, tagline, use in a business or unit name as well as in a domain
name and any other indication of origin.

1.010
“Marketing Materials” shall mean all advertising and marketing materials,
including but not limited to packaging, tags, labels, advertising, signage,
vehicle lettering, marketing, promotions, displays, display fixtures,
instructions, technical sheets, user guides, data sheets, warranties, websites
and other materials of any and all types, and in written, digital or any other
format, associated with products, services or domain names within the GCP
Business that are marked with any of the Grace Marks or any marks and names
similar thereto used and in existence at the time of the separation.

1.011
“Phase-Out Period” shall mean the period of time prescribed in Section 2.06 to
transition from uses of the Grace Marks to new trade names, trademarks and
domain names which do not bear the Grace name or Grace corporate slogan or
tagline with or without the Grace name contained therein (e.g., where “Grace” is
replaced by “GCP” or other non-Grace term). Obligations with respect to the
Phase-Out Period are provided in Sections 2.07 and 2.08 below.

1.012
"Representatives" of a party hereto shall mean Affiliates of that party, and its
and their directors, officers, employees, agents, attorneys, accountants,
consultants, financial advisors and other representatives.

 
2.0    TRADEMARK LICENSE


2.01
Subject to the terms, conditions and limitations of this Agreement, Grace hereby
grants to GCP a worldwide, royalty-free, non-exclusive right and license to use
the Grace Marks solely during the relevant Phase-Out Period Terms (as defined in
Section 2.06 below) in connection with the GCP Business, so long as GCP shall
comply with the terms and conditions of this Agreement. GCP shall use the Grace
Marks only in a manner in conformity with the practices of the GCP Business
prior to the Effective Date, and only in a manner that does not harm or
disparage Grace or its respective Affiliates or the reputation or goodwill in
connection with GRACE. It is agreed and understood by the


8



--------------------------------------------------------------------------------




parties hereto that no right or license is granted by this Agreement to use any
other trade name, trademark or service mark owned by Grace except as expressly
provided by this Section 2.01.
2.02
Notwithstanding any other provision of this Agreement, GCP is not permitted to
make new uses of the Grace Marks or use the Grace Marks in new stylized or logo
forms, or in different color or font schemes than used prior to the Effective
Date.

2.03
Notwithstanding any other provision of this Agreement, GCP is not permitted to
use the Grace Marks in connection with any fields of use outside of the GCP
Business.

2.04
Domain Names. The Phase-Out Period shall apply to domain names and registrations
bearing the Grace Marks that are active and in use at the time of the
separation. Such uses will roll-over or divert to the new GCP website and/or
other GCP domain names, as requested by GCP. For those domain names bearing the
Grace Marks that are not active at the Effective Date, GCP will not use them,
and they will not be renewed or maintained by GCP. For those domain names and
registrations bearing any Grace Mark obtained prior to the separation and in
use, GCP acknowledges and agrees that it shall transfer control thereof (and to
the extent relevant, ownership thereof) to Grace as soon as it is practicable.

2.05
The license shall include the right to grant to GCP’s Affiliates sub-licenses to
phase-out uses of the licensed Grace Marks in connection with the GCP Business,
provided that such Affiliate(s) do not conduct business within the Grace
Business (but any such sublicense shall terminate in the event such person
ceases to be an Affiliate of GCP). All the terms and conditions of this
Agreement shall apply to each such Affiliate to which this license has been
sublicensed to the same extent as they apply to GCP, the operations of such
Affiliates shall be deemed to be the operations of GCP hereunder, and GCP shall
account therefor and be primarily responsible for the performance by such
Affiliate of all of its obligations hereunder. In addition, to the extent GCP
has become a party to an agreement as result of the separation, or otherwise is
as of the Effective Date a party to any agreement, in either case which provides
a third party a license or right to use a Grace Mark in connection with a
business arrangement with GCP, GCP will take all reasonable steps to cause such
third party to cease its use of the Grace Marks as soon as practical, the period
of time for ceasing such use not to exceed two years. The license granted under
this Agreement shall not be sub-licensable except as set forth in this Section
2.05.

2.06
Phase-out Period Terms. The license grant of Section 2.01 shall remain in force
during a particular Phase-Out Period which shall extend for all those uses on or
with goods and services and Marketing Materials bearing the Grace Marks and
existing at the time of the separation, for two (2) years (hereinafter “Term 1”)
except that for the uses of GRACE in connection with ICE & WATER SHIELD, ICE &
WATER SHIELD HT, GRACE ULTRA and GRACE SELECT only, GCP shall be permitted a
phase-out period of up to ten (10) years from the Effective Date (hereinafter
“Term 2”; and Term 1 and Term 2 hereinafter collectively being referred to as
“Terms” and individually as a “Term”), unless earlier terminated in accordance
with the other provisions of this Agreement.


9



--------------------------------------------------------------------------------




2.07
Throughout the relevant Terms as set forth in Section 2.06, GCP will diligently
work to secure any known legal, governmental and regulatory approval
requirements needed to cease all use of the relevant Grace Marks by the end of
the respective Terms.

2.08
In order to avoid confusing or misleading the public and customers about the
relationship between the parties after the Effective Date, as well to avoid
confusing or misleading the public and customers as to the source of GCP’s
goods, GCP shall make commercially reasonable efforts to revise its Marketing
Materials to remove all uses of, and references to, the Grace Marks and those
references which would otherwise identify Grace as a company related to or
affiliated with GCP during the relevant Phase-Out Period Terms. Such efforts
will be in good faith. The period of time in which GCP shall complete such
revisions shall be on a product-by-product basis in accordance with the Terms
set forth in Section 2.06, and shall correspond to time periods commercially and
reasonably necessary to exhaust existing inventories of such products and other
materials bearing one or more of the Grace Marks. The periods of time shall also
be that commercially and reasonably necessary for GCP to continue the current
goodwill associated with the GCP Business as of the Effective Date, while
generating and transitioning to a distinctive goodwill under the GCP name, or
otherwise under another brand other than that associated with the Grace Marks.
Notwithstanding the foregoing, the periods of time for such transitions shall
not in any event exceed the relevant Phase-Out Period Terms as set forth in
Section 2.06.

2.09
GCP shall provide Grace with annual updates regarding the status of the
phase-out of its use of the Grace Marks, and GCP shall provide Grace a summary
report at the end of the respective Phase-Out Period Terms 1 and 2 (as set forth
in Section 2.06) which provides confirmation that all use of the Grace Marks
relevant for that Term has ceased.

2.010
Notwithstanding the provisions of Section 2.01 above:

(a)
GCP may terminate its rights to use the licensed Grace Marks at any time prior
to the expiration of the relevant Phase-Out Period upon thirty (30) days'
written notice to Grace.

(b)
Grace may terminate the license grant of Section 2.01 and this Agreement
(provided that no such termination shall relieve GCP for any breach prior to
such termination) if GCP materially breaches any of its obligations under this
Agreement. Grace’s termination of this Agreement and such license grant shall be
effective sixty (60) days after written notice to GCP regarding the alleged
material breach in detail sufficient for GCP to identify the alleged material
breach and of Grace’s intent to terminate the license in accordance with this
Section 2.010, and GCP shall have a sixty (60) day period after actual receipt
of such written notice under this Section within which to remedy the alleged
material breach.

(c)
Grace may immediately terminate the license grant of Section 2.01 and this
Agreement (provided that no such termination shall relieve GCP for any breach
prior to such termination) if GCP assigns, transfers or sublicenses its rights
under the licensed Grace Mark in any manner, except (in the case of a
sublicense) as expressly permitted by Section 2.05, or if there has occurred a
Change of Control.


10



--------------------------------------------------------------------------------




2.011
In the event of any termination of GCP's right to use the Grace Marks pursuant
to clause (b) or (c) of Section 2.010, GCP shall immediately cease all use of
Grace Marks and use of any other trademark or service mark containing a term
that is confusingly similar to the Grace Marks; provided, however, that GCP
shall be permitted to continue the use of the Grace Marks for a reasonable
period of time not to exceed three (3) months from such termination solely in
connection with those GCP Business products and product literature and labels
that are in inventory and in use on the effective date of such termination.

2.012
Upon the expiration of the relevant Phase-Out Period Terms as defined in Section
2.06, the license grants set forth in Section 2.01 shall terminate immediately
and GCP shall immediately cease all uses of the licensed Grace Marks relevant to
the expired Term (and use of any other name or word that is confusingly similar
to the Grace Marks relevant to the expired Term). For the avoidance of doubt,
the expiration of Term 1 (other than from termination due to a material breach
by GCP of this Agreement) does not terminate the license under which GCP may use
GRACE in connection with any of ICE & WATER SHIELD, ICE & WATER SHIELD HT, GRACE
ULTRA and GRACE SELECT during the Phase-Out Period of Term 2 as set forth in
Section 2.06.



3.0 OWNERSHIP OF THE LICENSED GRACE MARKS


3.01
GCP acknowledges Grace’s right, title and interest in and to the Grace Marks and
the valuable goodwill associated with the use of the Grace name individually and
within any combination in Grace Marks. GCP shall not represent in any manner
that it has ownership in the Grace Marks. GCP acknowledges that use of the Grace
Marks shall not create any ownership, rights, title or interest in GCP relative
to the Grace Marks, but that all goodwill relative to the Grace Marks used by
GCP shall inure to the sole benefit of Grace. Except as expressly permitted
herein, GCP acknowledges that it will not (and it will not permit any of its
Affiliates to) during the term of this Agreement or anytime thereafter use,
register or apply for registration of the Grace Marks, or any other mark or
domain name confusingly similar to the Grace Marks, anywhere in the world.

3.02
GCP shall not, during the term of this Agreement or thereafter, attack Grace’s
or its Affiliates’ title to or in the Grace Marks, the validity of the Grace
trademark, or any registration thereof, or oppose any effort by Grace or its
Affiliates to register any of the Grace Marks or any confusingly similar
variations or formatives thereof anywhere in the world.

3.03
Maintenance and Procurement of Trademark Registrations. Grace shall be solely
and exclusively responsible in its sole discretion for all procurement,
registration and maintenance of the Grace Marks. Grace shall renew all Grace
Marks in its sole discretion. In the event that Grace elects not to renew any
Grace Marks used in the GCP Business during the term of this Agreement, Grace
will provide GCP no less than ninety (90) days’ written notice of its intention
not to renew, and the cost of renewal, and GCP shall have the right, but not the
obligation, to instruct Grace to renew, and Grace shall renew at GCP’s expense.


11



--------------------------------------------------------------------------------




3.04
Except as otherwise provided herein, GCP shall not register or seek to register
as a trademark any Grace Mark, or similar mark, name or domain, without the
prior written consent of Grace. If such consent is given, all costs in
registering and maintaining such mark, name or domain (“New Grace Mark”), shall
be borne solely by GCP; and any such New Grace Marks shall be subject to the
rights of Grace and obligations of GCP as set forth above in Sections 3.01-3.03
and elsewhere in this Agreement. Unless otherwise agreed to in writing by Grace
and GCP at the time of filing the New Grace Mark, such mark, name or domain,
will be used for the benefit of Grace, and all right, title and interest in and
to such mark, name or domain, including any application or registration thereon
and the goodwill associated with such mark, name or domain, shall be owned by
Grace.

3.05
Enforcement. GCP shall inform Grace of any infringement of the Grace Marks in
the GCP Business, or a third party application or registration of a mark that is
confusingly similar to a Grace Mark that comes to its attention at any time
during the applicable Terms of this Agreement as set forth in Section 2.06 and
which infringement or third party application or registration relates to and
conflicts with the GCP Business. In the event of such a notice from GCP, Grace
shall, in its sole discretion, have the exclusive right to sue in its own name
for any infringement of the Grace Marks or take any other enforcement action,
such as an opposition or cancellation proceeding, Grace deems necessary or
appropriate under the circumstances. GCP will reasonably cooperate with and
assist Grace with any such action that Grace decides to take. The parties agree
that they have a community of interest with respect to enforcing the Grace Marks
within the GCP Business during the relevant Phase-Out Period Terms defined in
Section 2.06. Unless otherwise mutually agreed, GCP shall be solely responsible
for all expenses and shall reimburse Grace for any and all reasonable expenses
incurred by Grace with respect to investigating, negotiating, or litigating any
enforcement action, or settlement thereof, through to completion, resolution,
decision or settlement taken under this Section 3.05 with respect to any
infringement, opposition, cancellation or other cause of action substantially
related to a Grace Mark activity in the GCP Business arising or continuing
during the relevant Term as defined in Section 2.06. For avoidance of doubt, GCP
shall not be responsible for expenses associated with investigating,
negotiating, or litigating any enforcement action, or settlement thereof, with
respect to any infringement, opposition, cancellation or other cause of action
substantially related to a Grace Mark that was not initiated at the request of
GCP. In the event Grace decides not to sue, oppose or seek to cancel, or to
pursue an enforcement pursuant to a notice by GCP hereunder, GCP may elect to
pursue such enforcement at its sole discretion and expense. Grace will
reasonably cooperate with and assist GCP, at GCP expense, with any such action
that GCP decides to take. GCP shall not enter into any settlement agreement,
license or other restriction of any type affecting the Grace Marks without
Grace’s prior written consent. For the avoidance of doubt, it is understood that
nothing in this Agreement prevents or diminishes GCP’s ability to enforce its
own trademark rights relative to separate marks that, if used in combination
with the Grace name, would otherwise be deemed a “Grace Mark.” For example, it
is understood that GCP has sole ownership rights to the “Ice & Water Shield®”
trademark and does not require permission from Grace to take actions against
third parties who infringe the “Ice & Water Shield®” trademark, alone, and where
the third party mark does not


12



--------------------------------------------------------------------------------




contain the Grace name or mark, or any name or mark similar to the Grace name or
mark. GCP shall inform and cooperate with Grace before taking any actions
against a third party who is infringing “Ice & Water Shield” in connection with
the third party also infringing a Grace Mark.
3.06
The GCP Business products and services which bear the Grace Marks shall be
manufactured, packaged, labeled, sold and offered in accordance with all
applicable laws and regulations within the country in which they are offered.
Failure to correct any violation of these laws and regulations shall be
considered a material breach of this Agreement.

3.07
GCP shall display the Grace Marks only in accordance with the laws and
regulations that are applicable within the applicable country in which the
product is offered.

3.08
Quality Control. GCP acknowledges that the Grace Marks are extremely valuable
and must continue to be associated only with high-quality goods and services in
order to maintain their value. Any GCP products manufactured, sold or
distributed, or services offered under the Grace Marks must be of substantially
the same quality as relevant products sold and services offered by the GCP
Business as of the Effective Date to comply with the quality standards of this
Agreement. GCP agrees to cooperate and comply with all such reasonable quality
control measures requested by Grace. The manner of use of, and appropriate
markings and notices for, the Grace Marks in or on labels, packaging,
documentation, advertisements and the like shall be of substantially the same
quality as used by the GCP Business as of the Effective Date and shall be
approved by Grace prior to use by GCP, which approval shall not be unreasonably
withheld or delayed.

3.09
GCP agrees that Grace shall have the right during the term of this Agreement to
ascertain that GCP is complying with the provisions of this Agreement. GCP
shall, upon reasonable prior written notice, provide Grace or its authorized
representatives, with access to GCP's relevant premises and operations, during
normal business hours, for the purpose of inspection and sample gathering
reasonably necessary to ascertain proper compliance with this Agreement.

3.10
GCP shall use appropriate registration symbol, markings and notices with the
Grace Marks to indicate that they are registered and/or the Grace trademark is
owned by Grace and used under license.



4.0
INDEMNIFICATION



4.01
GCP’s indemnity obligations hereunder to Grace or any affiliate of Grace, and
Grace’s indemnity obligations hereunder to GCP or any affiliate of GCP, in each
case shall be governed by the terms and conditions of the Separation and
Distribution Agreement entered into by and among W. R. Grace & Co., Grace and
GCP (the “Separation and Distribution Agreement”) on the Effective Date or as
otherwise entered in connection with this Agreement.

5.0     DISCLAIMER OF WARRANTIES


5.01
Grace does not make any representation or warranty of any kind, express or
implied, that GCP’s use of the Grace Marks will not infringe trademarks or other
rights of third parties.


13



--------------------------------------------------------------------------------






6.0    COMPLIANCE WITH LOCAL LAWS


6.01
Each party hereto shall do all things necessary to comply with applicable
governmental and municipal regulations, laws and requirements as they pertain to
license agreements and arrangements or any part thereof to the end that this
Agreement will be fully effective and controlling according to its terms.



7.0    NOTICES


7.01
Any notice, request, demand or other communication under this Agreement shall be
in writing, and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person, by standard form of telecommunications, by
courier, or by registered or certified mail, postage pre-paid, return receipt
requested, at the address of the parties as set forth below, or such other
address of which a party may notify the other party in accordance with this
Section 7.01.



If to GRACE:    W. R. Grace & Co.-Conn.
7500 Grace Drive
Columbia, Maryland 21044
Attention: CEO
Attention: Corporate Secretary
Fax: 410-531-4783


With a copy to General Counsel at the address above


If to GCP:        GCP Applied Technologies Inc.
62 Whittemore Avenue,
Cambridge, MA 02140-1623
Attention: CEO
Attention: Corporate Secretary
            


With a copy to General Counsel at the address above


7.02
Any party may change the address to which notices are to be sent by notifying
the other party hereto in writing in due manner as hereinabove provided.



8.0    ASSIGNMENTS AND EXTENSIONS



14



--------------------------------------------------------------------------------




8.01
This Agreement and the rights and obligations obtained hereunder may not be
assigned by GCP, whether by operation of law or otherwise, unless express
written consent is given to such assignment by Grace, and any assignments made
contrary to this Section 8.01 shall be void ab initio. Grace may assign its
rights and obligations under this Agreement and nothing in this Agreement
prohibits Grace from expanding uses of its Grace Marks outside of the GCP
Business during the Phase-Out Period.



9.0    CONTROLLING LAW


9.01
This Agreement shall be governed and construed in accordance with the law of the
State of New York without recourse to any conflict or choice of law principles..



10.0    GENERAL PROVISIONS


10.01
Entire Agreement. This Agreement and the agreements referenced herein set forth
the entire agreement and understanding of the parties in respect of the
transactions contemplated hereby and supersedes all other prior agreements,
arrangements and understandings related to the subject matter. No
representation, warranty, promise, inducement or statement of intention
pertaining to the license granted hereunder has been made by Grace or GCP which
is not embodied in this Agreement. Neither Grace nor GCP shall be bound by or
liable for any alleged representation, warranty, promise, inducement or
statement of intention not so set forth.

10.02
No Relationship Created. Nothing contained in this Agreement shall be deemed or
construed to create any partnership or joint venture between Grace and GCP, nor
shall the execution, completion and implementation of this Agreement confer on
either party any power to bind or impose any obligations on the other party or
any third parties or to pledge the credit of the other party.

10.03
Binding Effect. All of the terms, covenants, representations, warranties, and
conditions of this Agreement shall be binding upon, inure to the benefit of, and
be enforceable by, the parties hereto and their respective successors and
permitted assigns.

10.04
Amendment and Waiver. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by
authorized officers of the parties, and, in the case of a waiver, by an
authorized officer of the party waiving compliance. The failure of either party
at any time or times to require performance of any provisions hereof shall in no
manner affect its right at a later time to enforce the same. No waiver by either
party of any condition, or of the breach of any term, covenant, representation
or warranty contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be construed as a further or
continuing waiver of any such condition or breach, or a waiver of any other
condition or of the breach of any other term, covenant, representation, or
warranty of this Agreement.


15



--------------------------------------------------------------------------------




10.05
Paragraph, Section and Article Headings. The paragraph, Section and Article
headings contained in this Agreement are for reference purposes only, and shall
not in any way affect the meaning or interpretation of this Agreement.

10.06
Executed Counterparts. This Agreement may be signed in separate counterparts
with an inked handwritten signature, each of which counterparts when so executed
and delivered in hard copy form as executed, shall be deemed to be an original,
but all of which taken together shall constitute a fully executed instrument,
e.g., partially executed signature pages may be detached from the counterparts
and attached to a single copy of this Agreement to physically form one document.
In addition, fully executed instruments, in counterpart or non-counterpart
format, bearing one or more, or all signatures that have been converted to
electronic format (e.g., PDF) and thereafter fixed in a tangible copy before or
after being electronically transmitted (e.g., by fax or e-Mail) shall be
effective in all respects and treated the same as original hand written
signatures placed on hard copies. It is contemplated, although not required,
that each party will provide the other party with a hard copy counterpart inked
original of its signatory so that all parties will have at least counterpart
inked original hard copy signatures of all signatories.

10.07
Further Assurances. Each of the parties hereto agrees to take such measures,
perform such acts, and execute such documents as may be reasonably requested by
the other party in furtherance of the provisions and intentions of this
Agreement.

10.08
Survival. In the event of any termination of this Agreement, the Indemnification
obligations pursuant to Article 4 shall continue in full force and effect.




16



--------------------------------------------------------------------------------

Exhibit 10.5



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first set forth above.


W. R. GRACE & CO.-CONN.
GCP APPLIED TECHNOLOGIES INC.
 
 
 
 
By: /s/ Mark A. Shelnitz
By: /s/ Mark A. Shelnitz
 
 
Title: Vice President and Secretary
Title: Vice President and Assistant Secretary
 
 
Date: January 27, 2016
Date: January 27, 2016
 
 
 
 




    
[Signature Page to Grace Transitional License Agreement]